Citation Nr: 1421986	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1970 to October 1973. 

This matter comes on appeal to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs, Regional Office located in St. Louis, Missouri (RO), which in pertinent part denied the benefit sought on appeal. 

In October 2011, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, and the matter has now returned to the Board for consideration. 

A review of the documents contained on the Virtual VA paperless claims processing system has been performed in conjunction with this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on review of the claims folder, the Board finds that additional development is in order prior to adjudication of the Veteran's claim for entitlement to service connection for hypertension. 

Pursuant to the Board's October 2011 remand instruction, the Veteran was afforded a December 2011 VA examination in conjunction with his claim.  In that examination report,  the VA examiner concluded that based on a review of the claims folder and the findings from clinical evaluation, the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus.  In support of the medical conclusion, the VA examiner stated the following: "Fortunately for the [V]eteran, he does not have diabetic nephropathy at this time based on normal renal function and normal urine albumin values (elevated in the values in approximately 2007/2008 were normal when adjusted for creatinine)." 

Since the matter on appeal was last adjudicated by the Agency of Original Jurisdiction (AOJ) in a June 2012 supplemental statement of the case (SSOC), VA treatment records dated from November 2011 to September 2013 have been associated with the paperless claims folder.  Pertinently, these additional VA treatment records show that the Veteran now has a diagnosis of chronic kidney disease, stage three, after laboratory findings reflected rising creatine levels over a six month period in 2012.  

Given the additional VA medical evidence, the Board finds that a supplemental VA medical opinion report should be obtained that considers the recent medical evidence and provides an opinion on whether the Veteran's hypertension is permanently aggravated by his service-connected diabetes mellitus. 

In addition, in an April 2014 informal argument, the Veteran's representative has raised a new contention that the Veteran's hypertension is related to his in-service exposure to Agent Orange.  In support of this contention, the Veteran's representative noted that the Institute of Medicine (IOM) of the National Academies stated that in its "Veterans and Agent Orange: Update 2006," the studies revealed findings of limited or suggestive evidence that exposure to herbicides is associated with an increased chance of developing high blood pressure (hypertension).  Based on this "limited or suggestive evidence," the Veteran's Representative asserts that a medical opinion should be obtained that considers whether the Veteran's hypertension is related to his in-service exposure to Agent Orange. 

VA conceded the Veteran's exposure to herbicide agents, including Agent Orange, when it awarded service-connection for diabetes mellitus on the presumptive basis.  The record does not reflect that a VA medical opinion has been sought to determine whether the Veteran's hypertension is related to his in-service exposure to herbicide agents.  The Board finds that a remand is needed in order to provide the Veteran with VA examination to address the Veteran's new assertion that his hypertension is related to his in-service exposure to herbicide agents, including Agent Orange.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79   (2006).

A remand would also afford initial consideration of the additional VA treatment records associated with the Veteran's electronic claims folder since it was last adjudicated by the AMC in the June 2012 SSSOC.  Neither the Veteran nor his represenative have not submitted a waiver of initial consideration of such evidence. See 38 C.F.R. § 20.1304  (2013).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records. 

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful. 

2. After all the available records have been obtained, the RO/AMC should again arrange for the Veteran's claims folder to be reviewed by a VA examiner for the purpose of preparing a medical opinion that addresses the etiology of the Veteran's hypertension, to include as due to his in-service exposure to Agent Orange and/or as proximately due to his service-connected diabetes mellitus.  The claims file should be made available to the examiner, who should review the entire claim folder in conjunction with this medical opinion.  This fact should be so indicated in the report. 

After review of the claims file, the examiner should provide opinions to the following questions:

(a) Is it is at least as likely as not that the Veteran's hypertension is related to his period of service, to include his presumed exposure to Agent Orange).  In doing so, the examiner should discuss the findings in the IOM's "Veterans and Agent Orange: Update 2006" that there is limited or suggestive evidence that exposure to herbicides is associated with an increased chance of developing high blood pressure (hypertension).

(b) Is it is at least as likely as not that the Veteran's hypertension is otherwise related to service (including as due to or aggravated by service-connected diabetes mellitus.  The examiner should address whether the previous 2011 VA examination findings in conjunction with the additional medical evidence in the VA treatment records that show a current diagnosis of chronic kidney disease and increased creatine levels.  

If aggravation (increase in severity of the disability) is found, the examiner should identify that aspect of the disability which is due to aggravation.  In so doing, the baseline of the disability prior to aggravation should be identified.

The examiner should provide a rationale for any the opinions expressed in the examination report. If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond.

3. After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, the RO/AMC should furnish the Veteran and his Representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



